Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the terms “configuring”, “configure”, “configured” and “configuration” as used in independent claim 1 (“configuring a storage circuit”, “configuration error”) and independent claim 11 (“configuration error”) lack a proper definition of the term “configuration” and appear to have multiple meanings from the context within the claims.
Clarification of the above issues is required for a proper search and comparison with the prior arts.
In addition, claims 1, 4, 5, 7, 8, 11, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, these claims recite the conjunction “if” when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. If the Applicant wishes the limitations to be positively recited, the claims must be amended to either recite limitation in the case wherein the conditional step does not occur or remove such a case from consideration.
Clarification of the above issues is required for a proper search and comparison with the prior arts. As such, these claims will not be considered with respect to the prior arts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1 –
In analyzing independent claim 1, the claim recites mathematical concepts (Step 2A Prong 1) according to the limitation “a comparator configured to generate an error signal if a comparison based on the written data and the written bit-wise inverted form of the data”.
In view of the instant specification, the claimed “comparison” is shown as a mathematical concept in Paragraph [0022] (“(t)he comparator is an exclusive OR (XOR) gate with one input inverted”).
The judicial exception is not integrated into a practical application under Step 2A Prong 2. The element “generate an error signal if a comparison based on the written data and the written bit-wise inverted form of the data indicates a storage circuit configuration error” is implementing the abstract idea identified above, where adding the words “applying it” or (an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computing device, or merely using a computing device as a tool to perform an abstract idea, is not indicative of integration into a practical application. In particular, the claims lack a definition of how this “error signal” is used in a practical application.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than a recitation of well-understood, routine, conventional activities previously known to the industry, (“writing data via an input line into the storage circuit“, “generate an error signal”).  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the components generating the signal does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Viewed as a whole, these additional element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Regarding claims 2-10  –
Dependent claims 2 - 10 recite additional details for implementation of the mathematical concepts, including further details of well-understood, routine, conventional activities previously known to the industry, (means of generating and using a “comparison result”, and there is nothing which amounts to significantly more than the judicial exception.
Viewed as a whole, these additional claim elements(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims(s) amounts to significantly more than the abstract idea itself. Therefore, claims 2 –10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea (mathematical concepts) without significantly more.

Regarding independent claim 11 –
In analyzing independent claim 11, the claim recites mathematical concepts (Step 2A Prong 1) according to the limitation “a comparator configured to generate an error signal if a comparison based on the written data and the written bit-wise inverted form of the data”.
In view of the instant specification, the claimed “comparison” is shown as a mathematical concept in Paragraph [0022] (“(t)he comparator is an exclusive OR (XOR) gate with one input inverted”).
The judicial exception is not integrated into a practical application under Step 2A Prong 2. The element “generate an error signal if a comparison based on the written data and the written bit-wise inverted form of the data indicates a storage circuit configuration error” is implementing the abstract idea identified above, where adding the words “applying it” or (an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computing device, or merely using a computing device as a tool to perform an abstract idea, is not indicative of integration into a practical application. In particular, the claims lack a definition of how this “error signal” is used in a practical application.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than a recitation of well-understood, routine, conventional activities previously known to the industry, (“generate an error signal”).  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the components generating the signal does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Viewed as a whole, these additional element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 11 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Regarding claims 12 - 20  –
Dependent claims 12 - 20 recite additional details for implementation of the mathematical concepts, including further details of well-understood, routine, conventional activities previously known to the industry, (means of generating and using a “comparison result”, and there is nothing which amounts to significantly more than the judicial exception.
Viewed as a whole, these additional claim elements(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims(s) amounts to significantly more than the abstract idea itself. Therefore, claims 12 –20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea (mathematical concepts) without significantly more.

The examiner suggests applicant call and schedule an interview prior to responding to this office action, as it will be helpful to discuss the claim language required to overcome the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Publication 20190227867-(Ellur)-“Method and apparatus of using parity to detect random faults in memory mapped configuration registers”
Japanese Patent JP4114004B2-(Tomoaki)-Semiconductor integrated circuit-(15-May-2002)-(IP.COM Preview)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111